Citation Nr: 1023550	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of an 
injury of the right eye.

2.	Entitlement to service connection for a left foot and 
ankle condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in 
the United States Army Reserve from March 1967 to August 1967 
with additional short periods of annual active duty training.

This matter is before the Board of Veterans' Appeals on 
appeal of a February 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the claims for entitlement to 
service connection for residuals of an injury to the 
Veteran's right eye and entitlement to service connection for 
the Veteran's left foot and ankle condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

An attempt should be made to obtain documentation itemizing 
the dates the veteran served on active duty, ACDUTRA, and 
INACDTURA.

The Veteran claims entitlement to service connection for 
residuals of an injury he sustained to his right eye while on 
ACDUTRA in May 1967 and from an injury to his left foot and 
ankle during a period of ACDUTRA in July 1971.

RIGHT EYE

A May 1967service treatment record documents that the Veteran 
was treated at the Army Training Center Dispensary at Fort 
Benning, Georgia, after being struck in the region of his 
right eye by an unknown object five days prior.  The Veteran 
complained of occasional blurring and photophobia of the 
right eye.  The treating physician diagnosed the Veteran with 
a subconjuctival hemorrhage.  No treatment was prescribed.

In a physical examination of the Veteran in January 2003, the 
physician noted both pupils were equal and exhibited reaction 
and accommodation to light, however, the right eye presented 
a yellow cornea and mobile vessels.  The Veteran complained 
of headaches that had been present for 2 to 3 weeks, but no 
trouble seeing, double vision, or drainage.  In a report 
dated January 2005, the physician noted the Veteran presented 
with an abnormal condition of the eyes.  Which eye was 
abnormal is not noted.  The examiner only notes what appears 
to be "PASK."  This abbreviation is commonly used for 
peripheral anterior stromal keratopathy, a condition that 
indicates a non-inflammatory disease of the supporting tissue 
of the cornea.

As there is some indication of an inservice eye injury, and 
indication of a current eye problem, the Veteran should be 
afforded an examination to determine whether there is likely 
any connection between the current problems and service.


LEFT FOOT/ANKLE

According to the Veteran's statement dated July 2007, he 
jumped from the second story of an Army barracks in July 1971 
and fractured his left ankle.  The Veteran was transported to 
Mercy Hospital because the location at which he was training 
did not have a medical facility.  VA requests for records 
from Mercy Hospital were not deliverable as addressed, 
however, the Veteran's Reserve Unit Administrator provided a 
statement dated August 2006 that the Veteran sustained a left 
ankle injury while on annual training in July 1971.  The 
supporting statement confirms the Veteran's claim that his 
injury necessitated an extension of his annual training 
period for hospitalization and recovery.

In July 1983, the Veteran reported to his physician he had 
fallen from a ladder and injured his left foot.  Pain was 
noted over the dorsum, however, no motor or sensory deficits 
of the left foot were apparent and no significant decrease in 
the Veteran's range of motion was present.  The physician 
diagnosed the injury as a sprain of the left foot and a 
follow-up x-ray was to be conducted if the condition did not 
resolve in a few days.  The Veteran returned two days later 
for follow up, the physician noted no evidence of a fracture 
and maintained the diagnosis of a sprain of the left foot.

The Veteran claims that his current left foot and ankle 
problems stem from service.  The Veteran should be afforded a 
VA examination to ascertain the diagnosis and likely etiology 
of any current disability of the left foot or ankle.  

Prior to any examination, the agency of original jurisdiction 
should obtain copies of any outstanding records of pertinent 
medical treatment.  In a July 2007 statement the Veteran 
indicated he was receiving Social Security Administration 
(SSA) disability benefits, in part for his left ankle 
condition.  Please obtain any relevant records now in the 
possession of SSA.  

Accordingly, the case is REMANDED for the following action:

1.	Please obtain documentation itemizing 
the dates that the Veteran served on 
active duty, active duty for training 
(ACDUTRA), and inactive duty for 
training (INACDUTRA).  

2.	Request from the Social Security 
Administration all adjudicative and 
medical records used in the award of 
SSA disability benefits.

3.	Ask the Veteran to identify any 
medical professionals (VA or non-VA) 
who have treated him for problems 
relating to the right eye and the left 
foot/ankle.   Request that he submit a 
release form so that any identified 
records may be obtained from a private 
facility.  Then take efforts to add to 
the file copies of any outstanding 
records of pertinent treatment.

4.	Schedule the Veteran for VA 
ophthalmological examination.  Request 
that the examining physician review 
the claims file and note the review in 
the examination report.  Request that 
the examiner: provide a current 
diagnosis of any disability involving 
the right eye, and provide an opinion 
as to whether any disability is at 
least as likely as not (50% 
probability) related to some aspect of 
the Veteran's period of service, 
including the injury to the right eye 
in service.

5.	Schedule the Veteran for VA orthopedic 
examination.  Request that the 
examining physician review the claims 
file and note such review in the 
examination report.  Request that the 
examiner provide a current diagnosis 
of any disability found involving the 
left foot and ankle, and provide a 
medical opinion as to whether any such 
diagnosed disability is at least as 
likely as not (50 percent probability, 
or greater) related to some aspect of 
service, including the 1971 injury 
reported by the Veteran to have 
occurred during service.

6.	Review the claims file to ensure that 
all the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  Then, readjudicate the 
claims for entitlement to service 
connection for the residuals of an 
injury to his right eye and for the 
residuals of an injury to his left 
foot and ankle.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  No action is required of 
the appellant unless he is notified.

The purpose of this remand is to assist the appellant with 
the development of his claims.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
Veterans Law Judge, Board of Veterans' Appeals
DENNIS F. CHIAPPETTA
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

